 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    LUIS CERVANTES,                                     Case No. 2:17-cv-00562-MMD-CWH
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    EDDIE SCOTT, et al.,
10                          Defendants.
11

12          This matter is before the court on plaintiff Luis Cervantez’s proposed summonses (ECF

13   Nos. 34-39), filed on February 25, 2019.

14          Cervantez is a Nevada state-prison inmate who has brought a civil rights complaint under

15   42 U.S.C. § 1983 against various defendants for due process violations regarding dental care he

16   received while detained at Clark County Detention Center. (Compl. (ECF No. 6); Screening

17   Order (ECF No. 5).) Defendants Eddie Scott, Timothy Dorion, and Kevin Patimeteeporn were

18   served with process and have appeared in the case. (USM Return (ECF No. 12); Ans. (ECF No.

19   14).) The United States Marshal was unable to serve defendants Christian Pizan and Dr. Allan

20   Kirkwood, DDS. (USM Return (ECF No. 13).) The court extended Cervantez’s deadline to

21   serve defendants Christian Pizan and Allan Kirkwood until March 23, 2019. (Order (ECF No.

22   29).) Cervantez now requests summons for (1) Paul B. Bitar, DMD, of NaphCare (2) NaphCare

23   Nevada, LLC, (3) NaphCare, Inc., and (4) Nurse Arianna Rhynard of NaphCare. (Proposed

24   Summonses (ECF Nos. 34-39).)

25          In its screening order, the court dismissed defendant NaphCare, without prejudice, for

26   failure to state a claim. (Screening Order (ECF No. 5).) The court therefore will not issue the

27   requested summonses for NaphCare, Nevada, LLC or NaphCare, Inc. As for Dr. Bitar and Nurse

28   Rhynard, while the screening order stated that counts one through three of the complaint would
 1   proceed against Doe jail officials, dentist, and nurses when Cervantez learned their identities,

 2   nearly one year has passed since the complaint was filed, and Cervantez has not moved to extend

 3   the deadline to serve those defendants under Rule 4(m) of the Federal Rules of Civil Procedure.

 4   The court therefore will not issue the requested summonses for Dr. Bitar and Nurse Rhynard.

 5   This order is without prejudice for Cervantez to take any appropriate action under the Federal

 6   Rules of Civil Procedure.

 7          IT IS SO ORDERED.

 8

 9          DATED: February 26, 2019

10

11                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
